[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.


Exhibit 10.3






Commercial Supply Agreement


between


Seattle Genetics, Inc.


and


Corden Plankstadt




Dated as of February 20, 2020







--------------------------------------------------------------------------------

Page 2 of 50
Commercial Supply Agreement
This Commercial Supply Agreement (“Agreement”), dated as of February 20, 2020
(“Effective Date”), is hereby made by and between Seattle Genetics, Inc., a
company organized and existing under the laws of the State of Delaware, USA
(“Seattle Genetics”), and Corden Plankstadt, a company duly organized and
existing under the laws of Germany (“Corden”).
This Agreement does not cover any development or supportive tech transfer
activities, which activities will remain under the current Manufacturing and
Supply Agreement signed on March 3, 2016 between Corden and Oncothyreon, a
corporation acquired by Seattle Genetics (the “Previous Manufacturing
Agreement”).


Preliminary Statements
(A)Whereas, Seattle Genetics is in the business of distributing, marketing and
selling the Product (as defined below);
(B)Whereas, Corden provides manufacturing, analytical and other services to the
pharmaceutical industry and has the requisite expertise, personnel and
facilities to enable it to manufacture and supply the Product; and
(C)Whereas, Seattle Genetics desires to provide Corden with the Seattle Genetics
Material (as defined below) via a Partner or itself, which will be used by
Corden solely to manufacture, test, package, release and supply the Product to
Seattle Genetics, and Corden wishes to manufacture, test, package and supply
Seattle Genetics with the Product in accordance with the terms and conditions
set forth in this Agreement.
Now, therefore, in consideration of the foregoing preliminary statements, which
together with the Schedules hereto and Quality Agreement represent a substantial
and integral part of this Agreement, and the mutual covenants and promises set
forth herein, the Parties hereby agree as follows:


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

Page 3 of 50
Table of contents
Preliminary Statements
2
1. Definitons
4
2. Appointment, License
10
3. Forecasts, Orders
13
4. Production of Product
19
5. Quality Agreement
23
6. Intellectual Property
24
7. Compliance with Law and Regulatory Matters
26
8. Payments, Taxes
28
9. Representations and Warranties
29
10. Recall, Indemnification, Insurance, Security Measures
30
11. Confidentiality
35
12. Term, Termination
36
13. Force Majeure
40
14. Miscellaneous
40
List of Schedules
48





[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

Page 4 of 50
1.Definitons
As used in this Agreement, the following terms shall have the respective
meanings set forth in this Article 1.
“Affiliate”, when used with reference to a Party, means any Person controlling,
controlled by, or under common control with, such Party. For these purposes,
“control” shall refer to: (i) the possession, directly or indirectly, of the
power to direct the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise; or (ii) the ownership,
directly or indirectly, of at least 50% of the total voting securities or other
ownership interest of a Person.
“Agreement” shall have the meaning assigned in the Preamble.
“Applicable Law” shall mean any laws, rules, regulations, guidelines, or other
requirements of any Governmental Authority that may be in effect from time to
time and that are applicable to a Party and its activities performed pursuant to
this Agreement in the country where such activity is performed, including but
not limited to, laws, rules, regulations, guidelines or other requirements
relating to anti-bribery or anticorruption, and:
(i)the Foreign Corrupt Practices Act of 1977, the UK Bribery Act, and the 1997
OECD Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions;
(ii)the International Conference on Harmonisation (“ICH”) Guidelines, Good
Manufacturing Practice Guidance for Active Pharmaceutical Ingredients; and/or
(iii)current good manufacturing practices (“cGMP”) as described in the PIC/S GMP
guides; Parts 210 and 211 of Title 21 of the United States Code of Federal
Regulations and all applicable rules, regulations, orders and guidance published
thereunder; European Commission Directives 91/356/EEC, as amended by Directive
2003/94/EC, and 91/412/EEC, and the current Good Manufacturing Practices
guidance published by the European Commission in the “Guide to good
manufacturing practice for medicinal products” (“The rules governing medicinal
products for human use”, IV Volume and the relevant annexes), as specified by
the competent authorities; and any other applicable local regulation; together
with the other latest United States Food and Drug Administration (“FDA”) and
European Medicines Agency (“EMA”), the corresponding legal framework as
applicable in Japan, Australia, Switzerland and Singapore and ICH guidance
documents pertaining to manufacturing and quality control practice, all as
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

Page 5 of 50
updated, amended and revised from time to time, including all requirements
applicable to the qualification and validation of the Production Facility,
equipment and the Process; and/or


(d) those practices that from time to time are required by the laws and
regulations applicable to the supply of Product in such other locality where
Seattle Genetics may wish to supply the Product and that the Parties have agreed
in writing shall be included within the scope of this Agreement, including
without limitation applicable environmental laws and regulations, provided that
such requirements shall in any event be no more onerous than the requirements
set out above.
“Audit” shall have the meaning assigned in Section 7.3(c).
“Background Intellectual Property” shall mean Intellectual Property owned or
controlled by Corden or Seattle Genetics prior to the Effective Date or
generated after its conclusion without the use of any Intellectual Property of
the other Party.
“Binding Forecast” shall have the meaning assigned in Section 3.1(a).
“Business Day” means any day, other than a Saturday or a Sunday, on which
commercial banks are not required or authorized to close in New York, USA or
Frankfurt, Germany.
“Certificate of Analysis” means a document signed by an authorized
representative of Corden describing the testing methods applied to the Product,
the corresponding acceptance criteria, and the results of such testing.
“Certificate of Compliance” means a document signed by an authorized
representative of Corden certifying that a particular batch of the Product was
manufactured in accordance with cGMP, Applicable Law, and the Product
Specifications.
“Change” means any change that may impact the quality and/or registration or
regulatory filings of or for the Product (in any jurisdiction where Seattle
Genetics may now or in the future be able to conduct a registration or filing),
including but not limited to changes in or to the Process, primary packaging
components, analytical specifications or methods, Other Material specifications,
Product Specifications, Testing Specifications, Production Facility, equipment,
storage, raw materials or components.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

Page 6 of 50
“Claims” shall have the meaning assigned in Section 10.2.
“Confidential Information” shall have the meaning assigned in Section 11.1(a).
“Contract Year” means the period from the Effective Date until the first
anniversary of the Effective Date and each twelve (12) month period thereafter
until expiry or termination of this Agreement, provided the final Contract Year
shall end on the date this Agreement expires or terminates.
“Defaulting Party” shall have the meaning assigned in Section 12.2.
[ * ].
“Effective Date” shall have the meaning assigned in the Preamble.
“Euros” means the lawful currency of the European Union.
[ * ].
“FDCA” shall have the meaning assigned in Section 4.6(a).
“Fees” means the amounts listed in Schedule 2 attached hereto.
“Force Majeure” shall have the meaning assigned in Section 13.
“Foreground Intellectual Property” shall have the meaning assigned in Section
6.2, provided, however, that Foreground Intellectual Property shall not include
any Background Intellectual Property.
“Governmental Authority” shall mean any supra-national, federal, national,
regional, state, provincial or local entity responsible for granting approvals
for the performance of services under this Agreement or for issuing or enforcing
any Applicable Law, or for exercising authority with respect to the manufacture
of the Product or the conduct of manufacturing services at any Production
Facility, including without limitation the FDA and EMA.
“Indemnitee” shall have the meaning assigned in Section 10.6.
“Initial Term” shall have the meaning assigned in Section 12.1.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

Page 7 of 50
“Inspection Period” shall have the meaning assigned in Section 2.3(c).
“Intellectual Property” shall mean patents, trademarks, service marks, design
rights (whether capable of registration or otherwise), discoveries, inventions,
developments, modifications, innovations, updates, enhancements, improvements,
writings or rights (whether or not protectable under patent, trademark,
copyright or similar laws) that are conceived, discovered, invented, developed,
created, made or reduced to practice, including applications for any of the
foregoing, copyright, know-how, trade or business names and other similar rights
or forms of protection of a similar nature or having equivalent or similar
effect to any of these which may subsist anywhere in the world, whether capable
of registration or not.
“Know-How” shall mean information, technology and other know-how, including
without limitation any Product Intellectual Property, provided by Seattle
Genetics to Corden during the Term.
“Latent Defect(s)” means, (i) with respect to any Seattle Genetics Material
supplied by Seattle Genetics under this Agreement, defects in such Seattle
Genetics Material that existed at the time of delivery but that could not be
reasonably detected at the time such Seattle Genetics Material was tested in
accordance with the Seattle Genetics Material Specifications; and (ii) with
respect to Product supplied by Corden under this Agreement, defects in such
Product that existed at the time of delivery but that could not be reasonably
detected at the time such Product was tested in accordance with the Testing
Specifications.
“Losses” shall have the meaning assigned in Section 10.2.
“Non-Binding Forecast” shall have the meaning assigned in Section 3.1(a).
“Non-Conforming Product(s)” shall have the meaning assigned in Section 4.6(a).
“Non-Defaulting Party” shall have the meaning assigned in Section 12.2.
“Other Material” shall have the meaning assigned in Section 2.3(f).
“Partner” means any Third Party working for or on behalf of Seattle Genetics in
relation to the Product, including without limitation Seattle Genetics’
licensees, sublicensees and other collaboration partners and suppliers.
“Party” means Seattle Genetics or Corden individually, and, when used in the
plural, means Seattle Genetics and Corden collectively.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

Page 8 of 50
“Person” means any natural person, corporation, firm, business trust, joint
venture, association, organization, company, partnership or other business
entity, or any government, including any agency or political subdivision
thereof.
“Process” means, with respect to the Product, the manufacturing process that is
in effect on the Effective Date, which process shall not be changed by Corden or
Seattle Genetics during the Term except in accordance with the terms of this
Agreement.
“Product” means the small molecule tyrosine kinase inhibitor known as Tucatinib,
in tablet form, to be manufactured by Corden hereunder.
“Product Intellectual Property” means any and all Intellectual Property,
including without limitation, patents, patent applications, trade secrets and
know-how owned or licensed by Third Parties to Seattle Genetics in connection
with the manufacture of the Product.
“Product Specifications” means, with respect to the Product, the Certificate of
Compliance, the Certificate of Analysis, including analytical testing data, if
any, the master batch record, all formulas, standards, requirements, quality
assurance standards, applicable analytical test methodologies, processes and
specifications, and all modifications or improvements of or to such master batch
record, formulas, standards, requirements, quality assurance standards,
applicable analytical test methodologies, processes and specifications, for such
Product, which Product Specifications shall not be modified or otherwise changed
by Corden or Seattle Genetics during the Term except in accordance with the
terms of this Agreement.
“Production Facility” means Corden’s facility or facilities located at
Otto-Hahn-Strasse, 68723 Plankstadt, Germany.
“Production Standards” shall have the meaning assigned in Section 4.2.
“Purchase Order” shall have the meaning assigned in Section 3.2.
“Quality Agreement” shall have the meaning assigned in Section 5.1.
“Quantity Statement” shall have the meaning assigned in Section 2.3(a).
“Rolling Forecast” shall have the meaning assigned in Section 3.1(a).
“Rules” shall have the meaning assigned in Section 14.15(a).
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

Page 9 of 50
“Seattle Genetics Material” means Tucatinib drug product spray dried dispersion,
to be provided by Seattle Genetics or its Partners to Corden from time to time
in accordance with this Agreement and from which the Product shall be
manufactured by Corden.
“Seattle Genetics Material Specifications” means the receipt, handling and
storage procedures, and all related specifications for the Seattle Genetics
Material used in the manufacture and production of the Product.
“Supply Deficiency” shall have the meaning assigned in Section 4.4(b).
“Term” shall have the meaning assigned in Section 12.1.
“Termination Date” shall have the meaning assigned in Section 12.4(a).
“Testing Specifications” means, with respect to the Product, the testing
procedures and specifications applicable to the receipt of Seattle Genetics
Material and Other Material used in the manufacture of the Product, as in effect
on the Effective Date and as the same may be revised by mutual written agreement
of the Parties during the Term.
“Third Party” means a Person that is neither a Party nor an Affiliate of a
Party.
The definitions contained herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth therein), (ii) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iii) the word “extent” in the
phrase “to the extent” means the degree to which a subject or other thing
extends and such phrase does not mean simply “if”; (iv) all references herein to
Articles, Sections or Schedules shall be construed to refer to Articles,
Sections and Schedules of this Agreement; and (v) the headings contained in this
Agreement and Schedules to this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement. Any
capitalized terms used in the Schedules to this Agreement annexed hereto but not
otherwise defined therein, shall have the meanings ascribed to such terms in
this Agreement. In the event of an ambiguity or a
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

Page 10 of 50
question of intent or interpretation, this Agreement shall be construed as if
drafted jointly by the Parties and no presumption or burden of proof shall arise
favouring or disfavouring either Party by virtue of the authorship of any
provisions of this Agreement.
2.Appointment, License
a.Appointment
b.Pursuant to the terms of this Agreement, Seattle Genetics hereby appoints
Corden as its contract manufacturer and shall order and Corden shall supply, on
a non-exclusive basis, [ * ] of Seattle Genetics’ requirements of Product, [ * ]
for a period of [ * ] following the Effective Date. Thereafter, and for the
remainder of the Initial Term, Seattle Genetics shall order and Corden shall
deliver not less than [ * ] of its needs for Product from Corden. In no event
shall the forgoing preclude Seattle Genetics from taking whatever steps
necessary to qualify alternative suppliers for Product prior to the expiration
of the initial period nor from obtaining from alternative suppliers at any time
during the Term any amount of Product (in addition to the above mentioned
amounts) that Corden is unable or unwilling to manufacture in accordance with
the terms and conditions of this Agreement.Grant of Limited License
Commencing on the Effective Date and continuing only until the expiration or
termination of this Agreement, in order to enable Corden to operate and perform
its obligations set forth in this Agreement, Seattle Genetics hereby grants to
Corden a non-exclusive, non-transferable, non-sublicenseable, [ * ] limited
license under the Product Intellectual Property for the limited purpose of
manufacturing the Product for sale to Seattle Genetics pursuant to the terms and
conditions of this Agreement. Nothing in this Agreement prevents Corden from
manufacturing and supplying the Product to the generic market after expiration
or termination of this Agreement, except that (a) Corden is restricted from
manufacturing and supplying the Product to the generic market while the Parties
have a contractual relationship for services related to the Product or any other
product and (b) Corden is restricted from using Seattle Genetics Background
Intellectual Property and Foreground Intellectual Property.
c.Provision of Seattle Genetics Material and Other Material
(i)Seattle Genetics or its designee shall use commercially reasonable efforts to
deliver to the Production Facility at least [ * ] prior to the delivery date of
any shipment of Product ordered by Seattle Genetics hereunder, such quantities
of Seattle Genetics Material as are reasonably forecasted by Corden pursuant to
Section 3 for Corden to manufacture the amount of Product ordered by Seattle
Genetics pursuant to Section 3.2, at no cost to Corden. Each delivery of Seattle
Genetics Material shall be accompanied by an
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

Page 11 of 50
appropriate certificate of analysis or equivalent documentation and a statement
setting forth the amount of Seattle Genetics Material being delivered (the
“Quantity Statement”). Seattle Genetics Materials shall be delivered in
accordance with the provisions and standards set forth in the Quality Agreement.
(ii)Upon receipt of Seattle Genetics Material, Corden shall conduct or perform
(i) visual inspections in accordance with the Quality Agreement, including
identification testing, , (ii) testing in accordance with the Testing
Specifications, and (iii) a quantity check to confirm that the quantities
delivered are as set forth in the applicable Quantity Statement.
(iii)Within [ * ] after Corden’s receipt of Seattle Genetics Material
(“Inspection Period”), Corden shall also provide Seattle Genetics with written
confirmation that such shipment conforms with and to the Seattle Genetics
Material Specifications to the extent required under the Quality Agreement, and
the Quantity Statement. Corden shall maintain control samples of the Seattle
Genetics Material and records with respect to such testing and/or inspection, in
accordance with Corden’s internal record retention policies and cGMP, and shall
make such records available to Seattle Genetics during normal business hours,
upon Seattle Genetics’ prior written request.
(iv)In the event that Corden reasonably determines that any Seattle Genetics
Material does not conform with or to the Seattle Genetics Material
Specifications, Corden shall notify Seattle Genetics thereof as soon as
practicable but not later than [ * ] after the conclusion of the Inspection
Period, and Corden shall not use such Seattle Genetics Material for the
manufacture of the Product until the conformity of such shipment is established
or negated as set forth in this Section 2.3(d). Notwithstanding the foregoing,
Latent Defects are not subject to the above timelines and will be communicated
in writing as soon as possible to Seattle Genetics, but in no event more than [
* ] after the date Corden first becomes aware of the defect. In the event the
Parties cannot agree as to whether any Seattle Genetics Material conforms with
or to the Seattle Genetics Material Specifications within [ * ] after such
notification is provided by Corden to Seattle Genetics, the Parties shall
designate an independent testing laboratory to determine same, the findings of
which shall be binding on the Parties, absent manifest error, gross negligence
or fraud on the part of the testing laboratory. Any agreed delivery dates for
any Purchase Order affected by non-conforming Seattle Genetics Material [ * ].
The costs and expenses of such laboratory testing shall be borne [ * ]. In the
event that the Seattle Genetics Material is ultimately agreed by the Parties or
found by the testing laboratory not to conform with or to the Seattle Genetics
Material
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

Page 12 of 50
Specifications, Seattle Genetics shall, at its option, [ * ]. Notwithstanding
the foregoing and in addition to any further rights of Corden hereunder, such as
compensation for direct losses from lost capacity and costs of testing Seattle
Genetics Material, the timelines as agreed between the Parties for Purchase
Orders concerning the supply of Seattle Genetics Material not meeting the
Seattle Genetics Material Specifications shall be [ * ] and Corden shall [ * ]
to make use of the manufacturing slot initially reserved for the manufacturing
of Product for Seattle Genetics for Third Parties in order to minimise any cost
for lost capacity and to find a new manufacturing slot in order that Product
that was not manufactured due to such non-conforming Seattle Genetics Material
may be manufactured as soon as practicable using conforming Seattle Genetics
Material. The same will apply with regard to additional time needed for testing
of Seattle Genetics Material. At Seattle Genetics’ discretion [ * ], Corden
shall deliver to Seattle Genetics (or its designee), or destroy, any rejected
Seattle Genetics Material.
(v)Seattle Genetics shall at all times exclusively own and retain all right,
title and interest in, to and under any Seattle Genetics Material delivered to
Corden pursuant to this Agreement.
(vi)All materials (other than the Seattle Genetics Material) required for the
manufacture of the Products (collectively “Other Material”) shall be procured
and/or purchased by Corden for its own account, at the sole cost and expense of
Corden. Prior to use of any Other Material, Corden shall ensure that such Other
Material conforms with or to the applicable Other Material specifications.
(vii)Any Seattle Genetics Material under the control or in the possession of
Corden shall be used by Corden solely and exclusively to manufacture Product to
be supplied to Seattle Genetics pursuant to this Agreement. Corden shall supply
Seattle Genetics with all of the Product that Corden manufactures using the
Seattle Genetics Material during the Term.
(h) Within [ * ] after the end of each calendar [ * ] during the Term, Corden
will provide Seattle Genetics with an inventory report, which report will
minimally include a description of Seattle Genetics Material and Product then in
its possession or control, including the lot number(s), quantity and inventory
status of same.
3.Forecasts, Orders
a.Forecasts
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

Page 13 of 50
(a) During the Term, [ * ], Seattle Genetics shall provide Corden with a rolling
[ * ] forecast (“Rolling Forecast”) indicating Seattle Genetics’ expected
delivery of Product for the next [ * ], in full batch sizes. The first [ * ] of
the Rolling Forecast [ * ] shall be considered binding for both Parties under
this Section 3 (“Binding Forecast”), and the second [ * ] shall be considered
non-binding for both Parties (“Non-Binding Forecast”). The initial Rolling
Forecast is attached hereto as Schedule 1, and each subsequent update will be
due on or before [ * ] of each new calendar quarter during the Term (covering [
* ]).
(b) Corden shall review each update to the Rolling Forecast and assess if it is
able to manufacture or otherwise supply Seattle Genetics’ requirements for
Product in excess of the amount set forth in the previous Binding Forecast, if
any, and assuming that the remainder of the Rolling Forecast will become binding
in time as contemplated by this Agreement. In the event that, upon receipt of an
updated Rolling Forecast, Corden anticipates that it shall not be able to
manufacture or otherwise supply Seattle Genetics’ requirements for Product in
excess of the amount set forth in the previous Binding Forecast, Corden shall
inform Seattle Genetics in writing within [ * ] after Corden’s receipt of said
updated Rolling Forecast, and Seattle Genetics shall then be entitled to obtain
from alternative suppliers any such excess amount of Product which Corden has
indicated that it would not be able to manufacture or otherwise supply for
Seattle Genetics. For the avoidance of doubt, Corden will not be obliged to
manufacture any portion of the initial Binding Forecast that requires a capital
investment in the Production Facility, unless otherwise agreed by Corden.
(c) Non-Binding Forecasts provided by Seattle Genetics shall be made in good
faith, [ * ]. For clarity, as [ * ], it will automatically become binding except
to the extent Seattle Genetics increases the amount forecast for such quarter by
[ * ] over the previous Non-Binding Forecast. The Parties agree to discuss as
soon as practicable any such overage request, provided Corden will use
commercially reasonable efforts to fulfill such overage and any other additional
Product requirement of Seattle Genetics not contemplated by the updated Binding
Forecast.
(d)  If [ * ], Seattle Genetics may, [ * ], provide a revised Rolling Forecast,
including a revised Binding Forecast and Non-binding Forecast. In this case,
Seattle Genetics shall [ * ]. Corden shall use commercially reasonable efforts
to make use of the unblocked production capacity for other customers in order to
minimize any costs for unused capacity.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

Page 14 of 50


(e) Within [ * ] after receipt of each Rolling Forecast, Corden shall submit to
Seattle Genetics a corresponding good faith, non-binding, estimated rolling
forecast of Corden’s expected requirements of/for Seattle Genetics Material
based on such Rolling Forecast (taking into account any quantities of Seattle
Genetics Material already on hand at the Production Facility). Each such
forecast provided by Corden shall include a reasonable safety stock of Seattle
Genetics Material (sufficient to manufacture at least the next calendar
quarter’s Binding Forecast).
b.Purchase Orders
Seattle Genetics shall place purchase orders covering the quantities of Product
contained in each Binding Forecast (each, a “Purchase Order“) and Corden shall
accept such Purchase Orders in full (to the extent consistent with the Binding
Forecast) and deliver the quantities of Product covered by such Purchase Orders
with such delivery dates as are consistent with the agreed lead times for
production as specified between the Parties in writing. Seattle Genetics or its
designee shall issue Purchase Orders that include timelines for delivery and
quantity of Product to be supplied by Corden and such other details as may be
agreed to by the Parties in writing in accordance with such specified lead
times. Together with the first Rolling Forecast delivered hereunder, Seattle
Genetics will issue Purchase Orders covering [ * ] thereof (i.e., the initial
Binding Forecast). Thereafter, Seattle Genetics will issue Purchase Orders with
each subsequent Rolling Forecast that covers the new [ * ] added to the latest
Binding Forecast. Each Purchase Order will be confirmatory of, and supplemental
to, the latest Binding Forecast rather than creating a new legal obligation.
3.2.1  Each Purchase Order placed by Seattle Genetics must be accepted by Corden
by way of a written Purchase Order confirmation within [ * ] after Corden’s
receipt of such Purchase Order to the extent that it is consistent with the
Binding Forecast, subject only to the exception set forth in Section 3.1(c)
above. Corden shall deliver the Product covered by any such Purchase Orders on
or before the scheduled delivery date as specified in the applicable Purchase
Order confirmation.
3.2.2 Any material change in or to any Purchase Order shall require the prior
written agreement of Corden and Seattle Genetics. Any accepted Purchase Orders
pursuant to Section 3.2 above shall be firm and binding on the Parties and may
not be cancelled, either totally or partially, unless agreed to by the Parties
in writing.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

Page 15 of 50
3.2.3 If Corden fails to deliver Product in accordance with the corresponding
Purchase Order and/or Binding Forecast (i.e., the quantity is less than agreed
such that Corden is supplying [ * ] or the timing is longer than agreed such
that delivery is delayed by [ * ]) for reasons within Corden’s responsibility or
control, , then the Parties will discuss in good faith appropriate steps to
alleviate such shortfall or delay. In such cases, Seattle Genetics will have the
right in its sole and absolute discretion, to [ * ]. Repeated shortfalls or
delays, [ * ], shall be considered a material breach of, and/ or non- compliance
with the terms of this Agreement. In order to minimize delivery failures,
shortfalls and/or delays, the Parties shall meet in person at least annually to
discuss and review Corden’s performance under this Agreement. At such annual
meeting, Corden shall be required to present, among other things, an appropriate
plan of action to Seattle Genetics regarding the resolution of any delivery
failures, shortfalls and/or delays then ongoing, contemplated or that are
otherwise reasonably foreseeable by Corden.
3.2.4 Corden shall not be liable for any delay in manufacturing/supplying
Product to the extent such delay is due to circumstances caused by or within the
direct control of Seattle Genetics, or is due to Force Majeure. Corden shall
promptly inform Seattle Genetics of any circumstance which may cause delays in
manufacturing/supplying Product and both Parties will use commercially
reasonable efforts to mitigate the effects of any such delay.
c.Delivery; Invoicing; Payment
1.The Product shall be packaged and labelled as instructed by Seattle Genetics
and all shipments of same shall be accompanied by the appropriate documentation
and Product Specifications as more fully described in the Quality Agreement. All
Product containers shall be appropriately labelled with the name and
presentation of the Product, traceable batch number, date of manufacturing, SAP
code, quantity of Product and storage conditions. All shipments shall be
appropriately labelled with the name and presentation of the Product, traceable
batch number, date of manufacturing, quantity of/in each Product containers and
storage conditions. The packing slip for the Product shall also contain: item
number, quantity of Product, shipment date and ship-to address as specified by
Seattle Genetics. Corden shall deliver each shipment of Product, [ * ] ([ * ])
[ * ] or as otherwise reasonably instructed in writing by Seattle Genetics.
[ * ].
(b)  If, based upon the review performed by Corden, the Product conforms to the
Product Specifications, Testing Specifications and was otherwise manufactured
according to Applicable Law, then a Certificate of Compliance will be completed
by Corden. Corden shall confirm in writing to Seattle Genetics that such Product
has been cleared for
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

Page 16 of 50
delivery, and Corden shall issue the corresponding invoice. Together with such
confirmation, Corden will deliver the applicable Product Specifications and
Testing Specifications results to Seattle Genetics. Corden will also deliver to
Seattle Genetics all raw data and other records in the possession or under the
control of Corden relating to the manufacture of such Product, as well as
summaries of all applicable analytical results in machine-readable format. Upon
receipt of such Product Specifications and Testing Specifications results,
Seattle Genetics will review as outlined in the Quality Agreement no later than
[ * ] upon receipt of the requested documentation. During this period, Seattle
Genetics shall have the right to request reasonable additional clarifying
information from Corden, which Corden shall provide promptly. Failure by Corden
to provide such clarifying information available to Corden shall delay Seattle
Genetics’ review period for an equal number of days. Prior to Seattle Genetics’
release of the Product, Corden will also deliver verified, machine-readable
process data used for Seattle Genetics’ Continued Process Verification program.
When clearing any Product for delivery, Corden shall do so in accordance with
the instructions for shipping and packaging specified in the applicable Purchase
Order accepted by the Parties or as otherwise agreed to by the Parties in the
Quality Agreement.
(c) Seattle Genetics shall authorize shipment of the Product as soon as
reasonably practicable after the date Corden communicates to Seattle Genetics
that the Product has been cleared for delivery, as outlined in this Agreement
and the Quality Agreement. Corden shall provide Seattle Genetics with reasonable
assistance to obtain and maintain any necessary export approvals, licenses and
customs clearance applications, forms and other correspondence in connection
with the delivery of Product.
2.(d)  Seattle Genetics will review the provided documentation and evaluate the
Product upon receipt, and may test it against the Product Specifications, and
will notify Corden in writing of its acceptance or rejection of such batch as
promptly as possible after its receipt. If Seattle Genetics intends to reject a
batch on the grounds of non-conformity to the Specifications or damaged or
incorrect packaging caused by Corden, Seattle Genetics shall notify such
rejection to Corden in writing, such notice to be given within [ * ] after
receipt of the Product by Seattle Genetics or its designee, to be accompanied by
a sample of the Product analyzed by Seattle Genetics together with all relevant
documentation and Product Specifications regarding such analysis, and a report
indicating the methods used by Seattle Genetics to evaluate same. If Seattle
Genetics [ * ] when reviewing the Product supplied by Corden and testing it
against the Product Specifications or Purchase Order terms for packaging [ * ],
such Product shall be deemed [ * ]. Notwithstanding the forgoing, [ * ], Seattle
Genetics or its designee
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

Page 17 of 50
reserves the right to reject Product as Non-Conforming Product if the reason
such Product (a) does not conform with the applicable Production Standards, (b)
is adulterated or misbranded within the meaning of the FDCA, or (c) was not
otherwise manufactured in accordance with Applicable Law, is because such
Product contained a Latent Defect that was not reasonably detectable, unless
such Latent Defect was directly attributable solely to a defect or nonconformity
of the Seattle Genetics Material used in the manufacture of such Product, or was
due to the negligent transportation of such Product from the Production Facility
to Seattle Genetics or its designee and further provided that Seattle Genetics
shall notify any Latent Defect to Corden promptly after it becomes aware of the
defect but in any event within [ * ] thereafter.
(e) With regard to any defect notified to Corden in a timely manner, Sections
4.5 and 4.6 shall apply.
4.Production of Product
a.Storage and Handling
3.Corden shall store and handle all Seattle Genetics Material and the Product in
accordance with the Seattle Genetics Material and Product Specifications
respectively, the Quality Agreement, Applicable Law, and under other appropriate
conditions, including without limitation, appropriate temperature, humidity,
light and cleanliness conditions in order to avoid any material adverse effect
on the identity, strength, quality and/or purity of the Products. In addition to
the foregoing, Corden shall store and handle all Seattle Genetics Material and
the Product so as to prevent the commingling of same with Corden’s own
inventories and supplies, or those held by Corden for Third Parties.
4.Corden, upon Seattle Genetics’ request shall store any goods which are
addressed to Seattle Genetics, its Affiliates, or a designee, following receipt
of instructions which are given by Seattle Genetics to Corden customer service,
with the obligation to keep such goods in custody in accordance with Applicable
Law and the Product Specifications and the storage specific conditions set forth
in the Quality Agreement until further notice from Seattle Genetics.
5.Handling and storage of Seattle Genetics Material and Product are free of
charge, in the case of Product, for [ * ] from the date the Product is cleared
by Corden for delivery to Seattle Genetics or its designee in accordance with
Section 3.3(b). In the event that storage in excess of [ * ] is required, the
Parties will negotiate in good faith to find a good faith resolution.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

Page 18 of 50
6.In case any Product is returned to Corden after having been shipped by Corden,
due to any cause which is not connected to the actions undertaken by Corden, the
reshipment costs along with any warehousing fees will be for the account of
Seattle Genetics.
b.Production Standards
Corden shall perform all qualification and validation of the Production
Facility, equipment, and the Process in accordance with cGMP, Applicable Law,
the Quality Agreement and Corden’s standard operating procedures. Corden shall
comply with any other qualification validation requirements requested by Seattle
Genetics and accepted by Corden. Corden shall manufacture the Product in
conformity with the Process, Applicable Laws, all terms and conditions contained
in the applicable Purchase Order (to the extent such terms and conditions are
not inconsistent with this Agreement), the Product Specifications, the Quality
Agreement, and the Testing Specifications (“Production Standards”).
c.Inventories of Other Material
All Other Material shall be purchased by Corden for the account and at the sole
cost and expense of Corden prior to use, and Corden shall ensure that all of the
Other Material conforms with the applicable Other Material specifications.
d.Inability to Supply
7.Corden shall immediately notify Seattle Genetics: (i) upon becoming aware of
an event of Force Majeure or any other event that would render Corden unable to:
(i) transfer the quantities that Corden is required to supply pursuant to any
confirmed Purchase Order(s), or (ii) otherwise meet any of its supply
obligations to Seattle Genetics under this Agreement; and/or (iii) if Corden
reasonably believes that it will not be able to meet any portion of the latest
Binding Forecast provided by Seattle Genetics following Corden’s receipt
thereof.
8.In the event that Corden fails to: (i) transfer to Seattle Genetics the
quantities specified in the relevant confirmed Purchase Order; or (ii) otherwise
meet any of its supply obligations to Seattle Genetics hereunder, then in either
such event the difference between the number of batches transferred under a
confirmed Purchase Order that meets the requirements under this Agreement and
the number specified in such Purchase Order shall constitute a “Supply
Deficiency” for purposes of this Agreement, provided, however, that such Supply
Deficiency represents [ * ] of the amount specified in the confirmed Purchase
Order.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

Page 19 of 50
e.Procedure to Cure Supply Deficiencies
If there is a Supply Deficiency, then, if requested by Seattle Genetics and at
Seattle Genetics’ election, Corden shall promptly take the selected following
steps to remedy the Supply Deficiency, [ * ]:
(a) [ * ] in order to manufacture and transfer to Seattle Genetics additional
batches that meet the relevant requirements under this Agreement [ * ];
(b) [ * ] to manufacture and transfer to Seattle Genetics such [ * ] that meet
the relevant requirements under this Agreement;
(c) [ * ] batches of Product ordered hereunder that meet the relevant
requirements under this Agreement [ * ] to manufacture and transfer to Seattle
Genetics [ * ] that meet the relevant requirements under this Agreement [ * ];
and
(d) [ * ] to manufacture and transfer [ * ] that meet the relevant requirements
under this Agreement [ * ].
[ * ].
f.Non-Conforming Product(s)
9.A Product that [ * ], shall be deemed to be a non-conforming Product
(“Non-Conforming Product”).
10. In the event of any disagreement between the Parties regarding whether a
Product is a Non-Conforming Product, the quality assurance representatives of
the Parties will attempt to resolve any such disagreement in good faith. If the
disagreement is not resolved in a reasonable time (which will not exceed [ * ]
after a notice of dispute is provided by one Party to the other Party), a
representative sample of the Product and/or relevant documentation will be
submitted for tests and final determination as to whether or not such Product is
Non-Conforming Product. The Parties shall designate an independent testing
laboratory or consultant or both to determine whether the relevant Product is a
Non-Conforming Product, the findings of which testing laboratory shall be
binding on the Parties, absent manifest error, gross negligence or fraud on the
part of the testing laboratory. The independent testing laboratory shall be
instructed to complete its analysis within [ * ] after its appointment using the
test methods contained in the Product Specifications. The costs and expenses of
such laboratory testing shall
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

Page 20 of 50
[ * ], then the Parties shall [ * ]. If, after the later of (i) [ * ] from the
date of receipt by Corden of Seattle Genetics’ notice pursuant to subsection (a)
hereof and (ii) completion by the independent testing laboratory of its analysis
of the relevant Product, the Parties have not agreed as to the payment of any
outstanding fees related to such Product, the Parties shall commence arbitration
pursuant to Section 14.15.
11.Notwithstanding any further right of Seattle Genetics, as stipulated in this
Agreement, in the event that any Product is ultimately agreed or found to be
Non-Conforming-Product and provided that such failure [ * ], then (save in
respect of any claims by Third Parties, which shall be subject to the limitation
set forth below in this Agreement), Corden's liability shall be limited to, at
Seattle Genetics’ election, [ * ]. The Parties will [ * ].
g.Technology Transfer.
Upon Seattle Genetics’ request and provided that the Agreement neither (i) was
terminated by Corden in accordance with Section 12.2 nor (ii) has expired in
accordance with Section 12.1, Corden will reasonably assist Seattle Genetics,
[ * ], with the transfer of the manufacturing process associated with the
Product to Seattle Genetics or its designee. In the event that the Agreement was
terminated by Corden in accordance with Section 12.2 or has expired or
terminated in accordance with Section 12.1, Seattle Genetics shall have the
option to have Corden reasonably assist Seattle Genetics with the transfer of
the manufacturing process associated with the Product to Seattle Genetics or its
designee, [ * ].
5.0 QUALITY AGREEMENT
5.1 Quality Agreement
Promptly after the Effective Date, the Parties shall enter into good faith
discussions and use their respective good faith reasonable efforts to enter into
a quality agreement (“Quality Agreement”) within [ * ] after the Effective Date.
Such Quality Agreement shall be consistent with all Applicable Laws and
regulations relating to the manufacture of the Product and describe the
respective quality assurance responsibilities and obligations of the Parties for
the manufacture of Product.
6.0 Intellectual property
6.1  Each Party is the sole and exclusive owner of its Background Intellectual
Property, and no right or license to any such Background Intellectual Property
is or shall be created by virtue of this Agreement. Background Intellectual
Property of a Party shall not be used by the other Party for
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

Page 21 of 50
any purpose other than such other Party’s performance of this Agreement, nor may
such Background Intellectual Property be transferred by the other Party to a
Third Party without the express prior written consent of the owning Party.
6.2  Seattle Genetics shall be the sole and exclusive owner of all Intellectual
Property resulting from the manufacturing of the Product and/or use of any
Product Intellectual Property, Seattle Genetics Confidential Information and/ or
Seattle Genetics Background Intellectual Property by, or on behalf of, either of
the Parties (“Foreground Intellectual Property”). Corden acknowledges and agrees
that it does not by this Agreement and will not otherwise have, or acquire
ownership in, any Foreground Intellectual Property and does hereby assign all
right, title and interest in, to and under the Foreground Intellectual Property
to Seattle Genetics. Seattle Genetics shall be free to exploit the Foreground
Intellectual Property in full in its sole and absolute discretion. [ * ].
6.3 During the Term, in the event that any Intellectual Property constitutes an
employee invention within the meaning of the ArbnErfG (“Employee Invention”),
Seattle Genetics will upon receipt of written notification by Corden thereof
have [ * ] to express its interest in acquiring the Employee Invention. In the
event that Seattle Genetics expresses interest in acquiring the Employee
Invention, Corden will retain its claim to the Employee Invention pursuant to
the ArbnErfG without any limitation and shall assign all rights thereto to
Seattle Genetics, [ * ]. In the event that Corden’s performance of this
Agreement generates Intellectual Property that is not an Employee Invention or
Background Intellectual Property, it shall be considered Foreground Intellectual
Property without limitation. In consideration for the transfer of rights to any
Employee Invention, [ * ]. Upon discovery, innovation or generation of any
Foreground Intellectual Property (by Corden) or Employee Invention, Corden
shall:
(a)  promptly inform Seattle Genetics in writing, assign all rights, and provide
all applicable information about such Foreground Intellectual Property and/or
Employee Invention to Seattle Genetics in such form and in such detail as
Seattle Genetics reasonably requests;
(b) free of any fees or costs to Seattle Genetics, transfer and/or assign all
applicable Foreground Intellectual Property and/or Employee Invention, [ * ], to
Seattle Genetics, and execute and deliver all necessary documents related
thereto; and
(c) make all applications, give all assistance and do all acts as Seattle
Genetics may request [ * ], that in the opinion of Seattle Genetics are
necessary or desirable to effect the terms of this Section 6.3.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

Page 22 of 50
6.4  Seattle Genetics has the right to apply for any patent or other
Intellectual Property protection related to the Foreground Intellectual Property
or any Employee Invention that it acquires from Corden. The costs involved in
the preparation and filing of such an application shall be paid [ * ]. Corden
shall, to a reasonable extent, assist Seattle Genetics in connection with filing
of all patent applications covering Foreground Intellectual Property and/or any
transferred Employee Inventions, [ * ].
7. Compliance with Law and Regulatory Matters
7.1 Licenses and Permits
Corden shall be responsible for obtaining and maintaining during the Term, all
regulatory approvals (federal, provincial and municipal) necessary to import the
Seattle Genetics Material and Other Material, and to manufacture and supply the
Product in accordance with the terms and conditions of this Agreement.
7.2 Record Retention
Any books and records relating to the receipt, manufacture, storage, handling or
testing of the Product, Seattle Genetics Material and/or Other Material
(including such similar items manufactured under the Previous Manufacturing
Agreement) shall be maintained under this Agreement by the responsible Party
and/or its Affiliates in accordance with all Applicable Laws; provided that
Corden shall retain all records of implementation of and/or compliance with the
Product Specifications and Testing Specifications as practiced at the Production
Facility and allow Seattle Genetics and/or any Partner access to such records
during normal business hours, provided that allowing Seattle Genetics and/or
such Partner access will not disrupt the operations of Corden’s business at the
Production Facility, and further provided that (i) Seattle Genetics provides
Corden [ * ] prior notice and (ii) Seattle Genetics procures that its employees,
representatives, agents, Partners, and/or advisers who visit the Production
Facility comply with the terms of Section 11.1 as it relates to accessing and
reviewing such records. Seattle Genetics shall be directly liable for any breach
of subsection (ii) of this Section 7.2.
7.3 Technical Support
(a) Upon its receipt of, or upon notification that Seattle Genetics has
received, a complaint or inquiry regarding the safety, efficacy or quality of
the Product, Corden shall promptly provide technical and other support as
reasonably required or requested by Seattle Genetics, which support may include,
but shall not limited to, technical advice, and supply Seattle Genetics with
retained samples of the batch(es) of the Product in
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

Page 23 of 50
question with the results of any requested analysis to support the required
complaint investigation in accordance with the Quality Agreement.
(b) Upon at least [ * ] written notice (or on reasonable prior notice if a
shorter notice period is required for a batch or Product-related event) by
Seattle Genetics to Corden, Corden will permit Seattle Genetics employees,
representatives, Affiliates, and/or Partners, during normal business hours, to,
at Seattle Genetics’ cost: (i) observe the manufacturing of the Product by
Corden at the Production Facility, and (ii) review the Product Specifications
and records pertaining to the manufacture of the Product. For practical reasons
and in order to ensure a smooth manufacturing process, a maximum of [ * ]
Seattle Genetics representatives or employees shall be permitted in the
manufacturing area.
(c)  Seattle Genetics and its Partners may inspect that part of the Production
Facility used by Corden to manufacture the Product (“Audit“). Seattle Genetics
may, except for cause, Audit the Production Facility, not more than [ * ] every
calendar year with the prior consent of Corden, which consent shall not be
unreasonably denied, withheld or conditioned. For-cause Audits to follow up on
previously identified issues shall not be counted against the [ * ] limit and
shall be permitted on an as-needed basis without limitation. Further details
regarding Audits and auditing procedures are set forth in the Quality Agreement.
Audits shall be designed to minimize disruption of operations at the Production
Facility. [ * ].
(d) Corden will permit Seattle Genetics to contribute to the preparation and
support of any visit to, or inspection of, the Production Facility by a
Governmental Authority to the extent such visit or inspection relates to or
affects, directly, the Product or the Process. Corden may not unreasonably delay
or hinder any pre-approval visit or inspection of the Production Facility by a
Governmental Authority directly related to Product. Corden will permit a Seattle
Genetics representative to be present on site during the inspection but not
directly interacting with the inspecting Authority unless requested by Corden
quality. Corden will provide Seattle Genetics with at least [ * ] prior notice
of the visit or inspection related to Product (or such shorter period if earlier
disclosure of such visit or inspection is prohibited by Applicable Law or such
Governmental Authority). Unless prohibited by Applicable Law or inconsistent
with any order or request rendered by a competent authority or court, Corden
will (i) provide Seattle Genetics with a copy of any report or other written
communication received from such Governmental Authority directly in connection
with Product, (ii) any written communication received from any Governmental
Authority relating to the Product or the Production Facility if it relates to
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

Page 24 of 50
or affects, directly or indirectly, the Product or the Process, and (iii)
consult with Seattle Genetics and consider its comments and input in good faith
before responding to each such communication. Corden will undertake commercially
reasonable efforts to comply with alI requests and comments by Seattle Genetics
with respect to alI contacts and communications with any Governmental Authority
relating to the Product or the Production Facility directly impacting Product.
8. Payments, Taxes
8.1 Payments
Seattle Genetics shall pay all invoices for the relevant Fees and charges to be
paid under this Agreement that are properly invoiced in accordance with Section
3.3.
1.Payments shall be made by Seattle Genetics within [ * ] after the date the
applicable invoice is received by Seattle Genetics. All invoices and payments
required to be paid hereunder shall be in Euros and all such payments shall be
completed electronically and wired in immediately available funds to an account
designated by Corden. Undisputed late payments shall bear interest at an annual
rate equal to [ * ]. Failure by Seattle Genetics to pay undisputed invoices
within [ * ] after the date the applicable invoice is received by Seattle
Genetics shall be considered a breach of this Agreement by Seattle Genetics.
2.Seattle Genetics shall have the right to withhold payment of any portion of an
invoice that is subject to justified warranty claims or other claims hereunder.
If the claim is later found to be unjustified, Corden shall have the right to
reinvoice Seattle Genetics with the applicable interest included as per Section
8.1(a).
8.2 Taxes
Except for value added tax, any and all federal, provincial or municipal taxes,
levies, charges or fees imposed upon or with respect to or measured by the
production, sale or delivery by Corden to Seattle Genetics of Product in
accordance with Seattle Genetics’ instructions, shall be for the account of
Corden.
9. RepresentationS and Warranties
9.1 Both Parties
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

Page 25 of 50
Each Party warrants and represents as of the Effective Date that such Party: (i)
is authorized to enter into and perform this Agreement; (ii) is aware of no
legal, contractual or other restriction, limitation or condition that might
affect adversely its ability to perform its obligations hereunder; and (iii) is
validly existing in each jurisdiction in which it is incorporated and is
authorized to do business under the laws of each jurisdiction in which it
engages in business activities.
9.2 Corden Representations and Warranties
Corden represents, warrants and covenants, including without limitation, for the
Production Facility that:
(a) as of the Effective Date and at all times during the Term: (i) Corden shall
use reasonable care in the manufacture of Product under this Agreement; (ii) all
Product manufactured and supplied under this Agreement shall conform to, or be
manufactured and supplied in accordance with, Applicable Law, the applicable
Production Standards, Product Specifications, Testing Specifications, and the
Quality Agreement when delivered in accordance with this Agreement and will not
be adulterated or misbranded within the meaning of the FDCA; (iii) Corden has
obtained all approvals required by all applicable Governmental Authorities for
the performance of its obligations under this Agreement; (iv) the Production
Facility and such practices as shall be used in the performance of Corden’s
obligations under this Agreement shall conform to the requirements of all
applicable Governmental Authorities and comply with Applicable Law; (v) Corden
will not knowingly infringe any rights (including, without limitation, any
intellectual property rights) of any Third Party in performing its obligations
under this Agreement; (vi) Corden is in full compliance in all material respects
with all corresponding labour and social security laws and regulations, and all
personnel performing services related in any manner to the Product sold and
delivered under this Agreement are duly registered and covered by the
corresponding labour risk insurance and no payments for salaries or social
security contributions are owed by Corden; (vii) Corden has not employed, and
does not and will not employ, any individual who is debarred or under
investigation of debarment under Applicable Law and will provide a certification
that it has not used, and does not and will not use, in any capacity the
services of any person debarred or under investigation of debarment under any
Applicable Law in connection with its duties and obligations under this
Agreement; and (viii) Corden will comply with the then applicable Binding
Forecast and Purchase Order schedules that are in place, including those
pertaining to work-in-progress and Product in the order pipeline.
(b)  At all times during the Term, Corden shall have, or shall have obtained,
the required manufacturing authorization of drug products for humans and the
manufacturing authorization of
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

Page 26 of 50
active pharmaceutical products for humans from the relevant Governmental
Authority issued in its own name with respect to the Production Facility.
9.3 Seattle Genetics Material and Product Specifications
Seattle Genetics represents, warrants and covenants, as of the Effective Date
and at all times during the Term, that all Seattle Genetics Material supplied
under this Agreement shall conform to, or be supplied in accordance with,
Applicable Law and applicable Seattle Genetics Material Specifications, when
delivered to Corden in accordance with this Agreement, [ * ].
9.4 Disclaimers of Warranty
Except as expressly provided in this Agreement, neither Party makes, nor
receives any warranty of any kind, express, implied, statutory or otherwise,
including but not limited to warranties of design, suitability of quality and
fitness for a particular purpose, or arising from a course of dealing or usage
of trade practice, with regard to any Product delivered hereunder or with regard
to any Seattle Genetics Material or Other Material, whether used alone or in
combination with other substances.
10. Recall, Indemnification, Insurance, Security Measures
10.1 Investigation, Recall, Voluntary Withdrawal
In the event that any Governmental Authority in any country shall allege or
prove that the Product does not comply with Applicable Law in such country where
such Product is marketed, distributed and sold, the Party becoming aware of same
shall notify the other Party in writing within [ * ], and thereafter both
Parties shall cooperate fully regarding the investigation and disposition of any
such matter. If (a) such Product is adulterated or misbranded within the meaning
of the FDCA due to the acts or omissions of Corden and not due to the acts or
omissions of Seattle Genetics or any Third Party after delivery of such Product
or (b) Seattle Genetics is required or should deem it appropriate to voluntarily
withdraw such Product, then to the extent that such recall or withdrawal is due
to [ * ], then Corden shall bear the actual, documented and reasonable expenses
of the Parties in carrying out the recall subject to the limitation of liability
under section 10.4 below, and at Seattle Genetics’ option: [ * ].
10.2 Indemnification by Corden
Subject to Sections 10.4 and 10.5, Corden shall indemnify, defend and hold
harmless Seattle Genetics, its Affiliates, its sublicensees and distributors,
and their respective directors, officers, employees and agents, from and against
any and all liabilities, damages, losses, costs or
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

Page 27 of 50
expenses whatsoever (including reasonable fees of attorneys and/or other
professionals) (“Losses”) arising out of or resulting from claims, demands or
actions (“Claims”) by Third Parties or employees based upon:
(a)  any breach of Corden’s obligations, covenants, representations and
warranties set forth in this Agreement or the Quality Agreement;
(b) personal injury (including death) or property damage relating to or arising
out of any manufacture of Product by Corden or its Affiliates due to any
negligence, fraud, recklessness or wrongful intentional acts or omissions by, or
strict liability of, Corden or its Affiliates, and/or their respective
directors, officers, employees or agents;
(c) Corden’s or its Affiliates’ negligence, fraud, recklessness or wrongful
intentional acts or omissions in the manufacture of Product; or
(d) the claimed infringement of any Third Party patent, trademark or other
intellectual property right Corden was aware of and that is asserted due to any
activities of Corden or any of its Affiliates relating to any of its
manufacturing processes or methods used in the manufacture and/or production of
the Product, except to the extent that such activities, processes or methods
were specifically provided or required by Seattle Genetics.
10.3 Indemnification by Seattle Genetics
Subject to Sections 10.4 and 10.5, Seattle Genetics shall indemnify, defend and
hold harmless Corden and its Affiliates, and their respective directors,
officers, employees and agents, from and against any and all Losses arising out
of or resulting from Claims by Third Parties based upon:
(a) any breach of Seattle Genetics’ obligations, covenants, representations and
warranties set forth in this Agreement or the Quality Agreement;
(b) personal injury (including death) or property damage relating to or arising
out of any use, distribution or sale of Product by Seattle Genetics, its
Affiliates or Partners due to any negligence, fraud, recklessness or wrongful
intentional acts or omissions by, or strict liability of, Seattle Genetics, its
Affiliates or its Partners, and/or their respective directors, officers,
employees or agents; or
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

Page 28 of 50
(c) Seattle Genetics’ or its Affiliates’ negligence, fraud, recklessness or
wrongful intentional acts or omissions in the manufacture of Seattle Genetics
Materials to the extent used by Corden in the manufacture and production of
Product.
10.4 Limitation on Indemnification and Liability
(a) Corden’s obligations under Section 10.2 and Seattle Genetics’ obligations
under Section 10.3 shall not apply to the extent that an indemnified party’s
Losses are attributable to [ * ] or to the extent that such indemnified party is
otherwise responsible therefor.
(b) Except for [ * ] Corden’s maximum liability to Seattle Genetics for: [ * ]
shall, in each case, except [ * ], be limited to [ * ].
10.5 Consequential Damages
In any event, notwithstanding the foregoing, except for [ * ], under no
circumstances whatsoever (including due to negligence) shall either Party be
liable to the other in contract, tort, negligence, breach of statutory duty or
otherwise for (i) any [ * ] consequential loss or damage, including but not
limited to loss of profits, of production, of anticipated savings, pure economic
loss, of business or goodwill, or (ii) any other liability, damage, costs or
expense of any kind incurred by the other Party of an indirect, consequential or
punitive nature, regardless of any notice of the possibility of such damages.
10.6 Notice of Indemnification
In the event that any Person entitled to indemnification (“Indemnitee”) under
Sections 10.2 or 10.3 is seeking such indemnification, such Indemnitee shall
inform the indemnifying Party of the Claim as soon as reasonably practicable
after such Indemnitee receives notice of such Claim; provided that failure to
give such notification shall not affect the indemnification provided under this
Agreement, except to the extent the indemnifying Party shall actually have been
prejudiced by such failure in a material manner. Thereafter, the Indemnitee
shall deliver to the indemnifying Party, promptly after the Indemnitee’s receipt
thereof, copies of all notices and documents (including court papers) received
by the Indemnitee relating to the Claim. The indemnifying Party shall have the
right to assume the direction and control of the defense of the Claim (including
the sole right to settle it at the sole discretion of the indemnifying Party;
provided that such settlement does not impose any obligation on, or otherwise
adversely affect, the Indemnitee) and shall cooperate as requested (at the
expense of the indemnifying Party) in the defense of such Claim. In any such
proceeding the defense of which the indemnifying Party
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

Page 29 of 50
shall have so assumed, the Indemnitee shall have the right to participate
therein and retain its own counsel (without otherwise affecting the rights of
the Parties under this Section 10.6) at its own expense unless (i) the
Indemnitee and the indemnifying Party shall have mutually agreed on the
retention of counsel, (ii) the Indemnitee shall have reasonably concluded that
there may be one or more legal defenses available to it which are different from
or additional to those available to the indemnifying Party, or (iii) the named
Parties (including the impleaded Parties) include both the indemnifying Party
and the Indemnitee, and representation of both Parties by the same counsel would
be inappropriate in the opinion of the indemnifying Party’s counsel due to
actual or potential differing interests between them; in any such case, one firm
of attorneys separate from the indemnifying Party’s counsel may be retained to
represent Indemnitee at the indemnifying Party’s expense.
10.7 Insurance
During the Term and for [ * ] thereafter, Corden shall, at its sole cost, obtain
and maintain, with financially sound and reputable insurers, insurance coverage
(including worker’s compensation at or above the applicable statutory limits,
comprehensive liability coverage with contractual liability, professional
liability/errors and omissions coverage and such other coverage as may be
reasonably necessary or useful in connection with the conduct of its business to
the extent insurable at reasonable terms covering its obligations and
performance under this Agreement, including its storage and use of Seattle
Genetics Material , including, without limitation, endorsements for Product(s)
liability, in such amounts and as at such terms and conditions as are customary
for well-insured companies engaged in similar businesses and sufficient to
support its obligations under this Agreement but in any event not less than
[ * ].
10.8 Security Measures
Corden shall take reasonable measures to protect the Production Facility, the
Seattle Genetics Material, the Other Material, the Product and all
work-in-progress from and against events, including but not limited to, theft,
vandalism and terrorism. Corden agrees to notify Seattle Genetics of any such
events which threaten or negatively impact the Production Facility, the Seattle
Genetics Material, the Other Material, the Product, or any work-in-progress.
11. Confidentiality
11.1 Generally
(a)  During the period from and after the Effective Date until [ * ], each Party
shall keep confidential and shall not use for any purpose other than the
performance of such Party’s
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

Page 30 of 50
obligations under this Agreement, and shall cause its Affiliates and such
Party’s and its Affiliates’ respective directors, officers, employees and
advisers to keep confidential and not to use for any purpose other than the
performance of such Party’s obligations under this Agreement, all information
acquired from the other Party or its Affiliates, in connection with this
Agreement and the transactions contemplated hereby, including, without
limitation, all information concerning the Process, Product Intellectual
Property, the contents and existence of this Agreement and all Seattle Genetics
Material Specifications, Product Specifications and Testing Specifications and
other quality standards hereunder, other than any information that: (i) is or
hereafter becomes generally available to the public other than by reason of any
default with respect to a confidentiality obligation; (ii) was already known to
the receiving Party (which, in the case of Corden, shall mean known prior to the
effectiveness of the Previous Manufacturing Agreement) as evidenced by prior
written documents in the receiving Party’s possession; or (iii) is disclosed to
the receiving Party by a Third Party who or which is not in default of any
confidentiality obligation to the disclosing Party (such information to which
none of the foregoing exceptions applies, “Confidential Information”). Each
receiving Party shall transmit, and shall cause each of its Affiliates to
transmit, Confidential Information only to those of its employees, agents or
representatives who shall need same for the purpose of this Agreement and shall
take all necessary measures to assure that such employees, agents or
representatives do not reveal such Confidential Information to any Third Party
without prior written authorization from the disclosing Party for as long as the
receiving Party is obliged to hold such information in confidence hereunder,
regardless of the respective terms of employment of such employees.
Notwithstanding any other provision of this Agreement, Seattle Genetics may
disclose Confidential Information of Corden to a Partner; provided that such
Partner is under confidentiality obligations at least as restrictive as those
set forth herein.
11.2 Exceptions
The provisions of this Section 11 shall not apply to Confidential Information:
(i) that is submitted by the receiving Party to Governmental Authorities to
facilitate the issuance or maintenance of marketing approvals for the Product;
provided that, to the extent permitted by Applicable Law, reasonable measures
shall have been taken to ensure confidential treatment of such Confidential
Information; (ii) that is required to be disclosed in compliance with Applicable
Laws or order by any court, supervisory, regulatory, judicial or Governmental
Authority having competent jurisdiction (including without limitation SEC
reporting); provided that, to the extent permitted by Applicable Law, reasonable
measures shall have been taken to ensure confidential treatment of such
Confidential Information; or (iii) that is necessary to facilitate due diligence
in connection with entering into a financing or similar arrangement with a bank
or other credit institution. Each Third Party who receives Confidential
Information pursuant to subclauses (i),
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

Page 31 of 50
(ii) and (iii) of this Section 11.2 shall be bound by the same confidentiality
obligations set out in Section 11.1.
11.3 Remedies
Each Party shall be entitled, in addition to any other right or remedy it may
have, at law, in equity or under this Agreement, to obtain temporary,
preliminary and permanent injunctions, without the posting of any bond or other
security, enjoining or restraining the other Party and its Affiliates from any
violation or threatened violation of this Article 11.
12. Term, Termination
12.1 Term, Extension
This Agreement shall commence on the Effective Date and shall continue for an
initial term of five (5) years (“Initial Term”). If not terminated with [ * ]
written notice prior to the expiration of the Initial Term (or any subsequent
renewal term), it shall be renewed for consecutive terms of [ * ] each (the
Initial Term, together with any such renewal terms, the “Term”).
[ * ].
12.2 Termination for Breach
(a) Except as provided in Section 12.2(b), the failure by a Party (“Defaulting
Party”) to comply with any of its obligations under this Agreement or the
Quality Agreement shall entitle the other Party (“Non-Defaulting Party”) to give
the Defaulting Party written notice (including via e-mail) specifying the nature
of the default and requiring the Defaulting Party to cure such default. If such
default is not cured within [ * ] after the receipt of such notice (or, if such
default reasonably cannot be cured within such [ * ] period, and if the
Defaulting Party shall not commence and diligently continue actions to cure such
default during such [ * ] period), the Non-Defaulting Party shall be entitled,
without prejudice to any of the other rights conferred on it by this Agreement
or available to it at law, in equity or under this Agreement, to terminate this
Agreement by giving further written notice to the Defaulting Party, to take
effect immediately upon delivery thereof. The right of either Party to terminate
this Agreement, as provided in this Section 12.2, shall not be affected in any
way by its waiver or failure to take action with respect to any previous
default.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

Page 32 of 50
(b) No default based on a claimed failure of Product to conform with or to the
Production Standards shall be the subject of a notice under Section 12.2(a)
until and unless all procedures and remedies specified in Section 4 shall have
first been exhausted. Furthermore, no inability to supply caused by an event of
Force Majeure shall be the subject of a notice under Section 12.2(a).
12.3 Termination for Insolvency
Subject to any limitations imposed by applicable bankruptcy or insolvency law,
either Party shall have the right to terminate this Agreement by giving written
notice to the other Party in the event that in relation to such other Party:
(a)  a petition for bankruptcy of one Party is filed by any Person and such
petition is not lifted at the earliest possible opportunity by the affected
Party; or
(b) a supervisor, receiver, administrator, administrative receiver or other
encumbrance takes possession of or is appointed over, or any distress, execution
or other process is levied or enforced (and is not discharged at the earliest
possible opportunity) upon, the whole or any substantial part of the assets of
the other; or
(c) a Party files its own request for bankruptcy or insolvency proceeding; or
(d) a petition is presented or a meeting is convened for the purpose of
considering a resolution for the winding up, bankruptcy or dissolution of the
other; or
(e) the other is unable for any reason to perform any of its obligations
hereunder for a continuous period of [ * ] or for a total [ * ] in any [ * ]; or
(f) any event analogous to any of the foregoing occurs in any jurisdiction.
12.4 Consequences of Termination
(a) Upon the expiration or any earlier termination (in whole or in part) of this
Agreement (“Termination Date”):
(i) Corden shall use commercially reasonable efforts to manufacture or produce
in accordance with the terms of this Agreement all quantities of the Product
previously ordered by Seattle Genetics pursuant to Section 3.2. Corden shall
deliver to Seattle Genetics (or its designee), as promptly as possible and in
any event no later than the
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

Page 33 of 50
date for delivery contained in the relevant Purchase Order, such quantities of
the Product. In addition to the foregoing, Corden shall use commercially
reasonable efforts to sell, return or allocate for alternate use, any Other
Material that was not otherwise used to manufacture the Product. Seattle
Genetics shall bear Corden's cost of any remaining unused Other Material that
was purchased by Corden solely in reliance on any such Purchase Order. Corden
shall invoice Seattle Genetics for, and Seattle Genetics shall pay the invoice
with respect to, all Product delivered pursuant to this Agreement; provided that
such Product conforms with or to the Production Standards, and for Corden's cost
of any remaining unused Other Material. Corden shall return all unused Seattle
Genetics Material held by Corden and any remaining unused Other Material to
Seattle Genetics.
(ii) To the extent necessary for Corden to fulfil its obligations under
Section 12.4(a)(i), all rights and obligations under this Agreement shall remain
in full force and effect until Corden has fulfilled its obligations under
Section 12.4(a)(i).
(iii) No later than [ * ] after the Termination Date, each Party shall return to
the other Party all copies and embodiments, whether physical or electronic, of
such other Party’s Confidential Information in such Party’s possession or
control; provided, however, that each Party shall be entitled to retain one
archival copy of such Confidential Information solely for purposes of monitoring
such Party’s compliance with its obligations under this Article 12.
(b) Upon expiration or termination of this Agreement in whole or in part by
Seattle Genetics, Corden agrees, if requested by Seattle Genetics, to promptly
deliver at Seattle Genetics´ cost or to cause to be promptly delivered to
Seattle Genetics, exact duplicate copies of all written documentation and other
written materials describing or embodying the Product or the Product lines (as
the case may be). In addition and at Seattle Genetics´ cost and expense, Corden
shall provide Seattle Genetics with reasonable access to such documentation and
written materials at the end of the Term, or upon partial termination of this
Agreement (including, without limitation, reasonable access to plants and
facilities for observation and informational purposes, access to supporting
documentation and information, access to qualified and knowledgeable personnel,
and such other reasonable access as Seattle Genetics may reasonably request) to
enable Seattle Genetics to use such documentation and written materials in
connection with the validation of the manufacture of the Product or Product
lines (as the case may be) at another location. The Parties shall each select
their respective employees or
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

Page 34 of 50
representatives who will act as technical correspondents in connection with the
foregoing.
12.5 Accrued Rights
Termination, relinquishment or expiration of this Agreement for any reason shall
be without prejudice to any rights that shall have accrued to the benefit of
either Party prior to such termination, relinquishment or expiration. Such
termination, relinquishment or expiration shall not relieve either Party from
obligations that are expressly indicated to survive termination or expiration of
this Agreement.
13. Force Majeure
Neither Party shall be held liable or responsible to the other Party nor be
deemed to be in default under, or in breach of any provision of, this Agreement
for failure or delay in fulfilling or performing any obligation of this
Agreement when such failure or delay is due to Force Majeure, and without the
fault or negligence of the Party so failing or delaying. For purposes of this
Agreement, “Force Majeure” is defined as unforeseeable causes beyond the control
of a Party, including without limitation, acts of God; war; civil commotion; and
the destruction of production facilities or materials by fire, flood,
earthquake, explosion or storm. In such event, Seattle Genetics or Corden, as
the case may be, shall immediately notify the other Party of such inability and
of the period for which such inability is expected to continue. The Party giving
such notice shall thereupon be excused from such of its obligations under this
Agreement as it is thereby disabled from performing for so long as it is so
disabled and for [ * ] thereafter. To the extent possible, each Party shall use
commercially reasonable efforts to minimize the duration of any event of Force
Majeure. If Corden is unable to perform its obligations under this provision,
Seattle Genetics shall be entitled to obtain immediately any Seattle Genetics
Material, and/or Other Material dedicated exclusively to the Product or work-in
process involving Seattle Genetics Material then in the custody of Corden so
that Seattle Genetics may arrange for the production or completion of Product by
other manufacturers, in its discretion. If such Force Majeure event is expected
to delay production for more than [ * ], the Parties shall immediately consult
with each other to consider how to best address such delay.
14. Miscellaneous
14.1 Relationship of Parties
Nothing in this Agreement is intended or shall be deemed to constitute a
partnership, agency, employer-employee or joint venture relationship between the
Parties. The Parties’ obligations
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

Page 35 of 50
and rights in connection with the subject matter hereof are solely as
specifically set forth in this Agreement, and they agree and acknowledge that
they owe no fiduciary or other duties or obligations to each other by virtue of
any relationship created by this Agreement. Without limiting the foregoing, the
Parties also acknowledge and agree that if it should be determined by a court of
competent jurisdiction that, notwithstanding the foregoing, such duties or
obligations exist, the Parties hereby waive same and agree not to assert or rely
on same in any proceeding. Neither Party shall incur any debts or make any
commitments for the other, except to the extent, if at all, specifically
provided herein. Seattle Genetics shall sell the Product without participation
of Corden in the negotiation or consummation of such sales, and, as between the
Parties, Seattle Genetics shall derive the entire income and incur the entire
loss, as the case may be, from such sales. Corden shall only be entitled to the
applicable properly invoiced Fees as set forth in this Agreement.
14.2 Books and Records
Any non-technical or Product related books and records to be maintained under
this Agreement by a Party or its Affiliates or any Partner shall be maintained
in accordance with generally accepted accounting principles, consistently
applied. Any right to examine records under this Agreement shall be deemed to
include the right to make copies thereof, subject to the Parties’ respective
obligations under Article11.
14.3 Assignment
Neither Party shall be entitled to assign its rights or delegate its obligations
hereunder without the express prior written consent of the other Party, except
that: (i) Seattle Genetics may assign its rights and delegate its obligations
hereunder, in whole or in part, to an Affiliate of Seattle Genetics; (ii)
Seattle Genetics may assign its rights and delegate its obligations hereunder
with respect to the Product to a Person who acquires all or substantially all of
Seattle Genetics’ business, rights or obligations with respect to the Product or
the applicable Product line; and (iii) Seattle Genetics may assign its rights
and delegate all of its obligations hereunder in the event of Seattle Genetics’
or its Affiliates’ merger or consolidation, sale of all or substantially all its
assets or business or similar transaction. Any assignment not in accordance with
this Section 14.3 shall be null and void.
14.4 Sub-contracting
Corden shall not sub-contract any of the work to be performed by Corden
hereunder without the prior written consent of Seattle Genetics. No such
sub-contracting, even if approved by Seattle Genetics, shall relieve Corden of
any of its obligations hereunder.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

Page 36 of 50
14.5 Binding Effect; No Third Party Beneficiaries
Except as otherwise provided in this Agreement, this Agreement shall be binding
on the successors and permitted assigns of the Parties, each of such permitted
universal successors or assigns being deemed to be a Party hereunder in
substitution of its respective predecessor. This Agreement is for the sole
benefit of the Parties and their respective successors, Affiliates and permitted
assigns, and in the case of Seattle Genetics, as applicable, its Partners, and
nothing herein expressed or implied shall give or be construed to give to any
Person, other than the Parties and such assigns or Partners, any legal or
equitable rights hereunder.
14.6 Further Actions
Each Party agrees to execute, acknowledge and deliver such further instruments,
and to do all such other acts, as may be reasonably necessary or appropriate in
order to carry out the purposes and intent of this Agreement.
14.7 Notices
Any notice, request or other communication required or permitted to be given
under or in connection with this Agreement shall be deemed to have been
sufficiently given solely if in writing and personally delivered or sent by
registered or certified mail (return receipt requested), facsimile or email
transmission (receipt verified) or express courier service (signature required)
to the Party for which such notice is intended, at the address set forth below
for such Party:
(a) In the case of Corden, to:
Corden Pharma Plankstadt
[ * ]
Fax:
Email: [ * ]
Attention: [ * ]


(b) In the case of Seattle Genetics, to:
Seattle Genetics, Inc.
21823 30th Drive St
Bothell, WA 98021, USA
Fax: [ * ]
Email: [ * ]
Attention: [ * ]
Invoices to SGI: [ * ]
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

Page 37 of 50




or to such other address for such Party as it shall have specified by like
notice to the other Party; provided that notices of a change of address shall be
effective only upon receipt thereof. If delivered personally, the date of
delivery shall be the date on which such notice or request has been given. If
sent by mail or express courier, the date of actual receipt shall be the date on
which such notice or request has been given (unless such mailed or couriered
notice or request merely confirms a notice or request previously delivered in
accordance with this Section 14.7). If sent by facsimile transmission or email,
the date of transmission shall be deemed to be the date on which such notice or
request has been given, unless the date of transmission is not a Business Day in
the location to which such notice or request is transmitted, in which event the
next Business Day in such location shall be deemed to be the date on which such
notice or request has been given. All notices, requests or other communications
required by this Agreement shall be in the English language.
14.8 Use of Name
Except as otherwise provided herein, neither Party shall have any right, express
or implied, to use in any manner the name or other designation of the other
Party or any other trade name or trademark of the other Party for any purpose in
connection with the performance of this Agreement.
14.9 Public Announcements
Neither Party shall make any public announcement regarding this Agreement
without the prior written consent of the other, which consent shall not be
unreasonably withheld, conditioned or delayed. In the event of permitted public
announcement, or of an announcement required by Applicable Law, regulation or a
Governmental Authority, the Party making such announcement shall provide the
other Party with a copy of the proposed text prior to such announcement
sufficiently in advance of the scheduled release of such announcement to afford
such other Party a reasonable opportunity to review and comment upon the
proposed text, except where such prior disclosure is not permitted by Applicable
Law or regulation or would otherwise jeopardize the timely delivery by the other
Party of any required public announcement. Following approval of the proposed
text, such text may be used in subsequent public announcements without further
approval, to the extent it remains accurate, complete and not misleading.
14.10 Waiver
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

Page 38 of 50
Any waiver by a Party of a breach of any provision of this Agreement shall not
operate as, or be construed to be, a waiver of any other breach of such
provision or of any breach of any other provision of this Agreement. The failure
of a Party to insist upon strict adherence to any term of this Agreement on one
or more occasions shall not be considered a waiver or deprive that Party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Agreement. Any waiver must be in writing by the waiving Party.
14.11 Compliance with Law
Nothing in this Agreement shall be deemed to permit a Party to import, export,
re-export, store, sell, distribute or otherwise transfer Product manufactured
under this Agreement without compliance with all Applicable Laws.
14.12 Severability
Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under Applicable Law, but if any provision
of this Agreement is held to be illegal, invalid or unenforceable under present
or future laws effective during the Term, then (i) in lieu of such illegal,
invalid or unenforceable provision, there shall be added automatically as a part
of this Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and the same shall be legal, valid
and enforceable, and (ii) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not in any way be affected or
impaired thereby.
14.13 Amendment
This Agreement may only be amended with the written consent of both Parties.
14.14 Governing Law; English Original Controlling
This Agreement shall be governed by and interpreted in accordance with the laws
of [ * ] without regard to conflicts of law principles. The application of the
United Nations Convention on Contracts for the International Sale of Goods
(CISG) is excluded. The English original of this Agreement shall prevail over
any translation hereof.
14.15 Dispute Resolution
(a)  All disputes, controversies, and claims directly or indirectly arising out
of or in relation to this Agreement or the validity, interpretation,
construction, performance, breach or
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

Page 39 of 50
enforceability of this Agreement shall be finally, exclusively and conclusively
settled by binding arbitration, as provided in this Section 14.15, under the
International Chamber of Commerce Rules of Arbitration which are in effect as of
the Effective Date (“Rules”).
(b) Any legal action or proceeding will be heard by one arbitrator appointed in
accordance with said Rules. Unless the Parties otherwise agree to a different
place of arbitration, the place of arbitration will be in [ * ]. The arbitration
language will be English. The arbitration award will be final and binding upon
the Parties. Both Parties consent to the exclusive jurisdiction of such
arbitration procedure and waive any objection to the propriety or convenience of
such venues. Nothing in this clause shall preclude either Party from seeking
interim or provisional relief, including a temporary restraining order,
preliminary injunction or other interim equitable relief, if such Party thinks
this is necessary to protect its interests.
(c) The Parties agree (i) that any such award or order shall be a reasoned
award, shall be in writing and in English, shall specify the factual and legal
basis for the award and shall be final and binding; and (ii) that judgment or
any arbitral award or order resulting from an arbitration conducted under this
Section 14.15 may be entered in any court, in any country of competent
jurisdiction, having jurisdiction thereof or having jurisdiction over the
Parties or any of their respective assets.
(d) Seattle Genetics and Corden hereby irrevocably waive and exclude all rights
of appeal, challenge or recourse to any court from any arbitral award or order
resulting from any arbitration conducted under this Section 14.15 (except for
initiating actions or proceedings to obtain a judgment recognizing or enforcing
an arbitral award or order and except for actions or proceedings seeking
interim, interlocutory or other provisional relief in any court having
jurisdiction, but only on the ground that the award to which the applicant may
be entitled may be rendered ineffectual without such provisional relief).
(e) The arbitrator, in his or her discretion, may consolidate two or more
arbitrations or claims between the Parties into one arbitration, or terminate
any such consolidation and/or establish other arbitration proceedings for
different claims that may arise in any one arbitration. Notwithstanding the
foregoing, the arbitrator shall consolidate arbitrations and/or claims, if they
determine that it would be more efficient to consolidate such arbitrations
and/or claims than to continue them separately and (i) there are matters of fact
or law that are common to the arbitrations and/or claims to be consolidated,
(ii) there are related payment and performance obligations considered in the
arbitrations and/or claims to be consolidated, or (iii) there is a danger of
inconsistent awards.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

Page 40 of 50
14.16 Entire Agreement
This Agreement, the Quality Agreement, together with the exhibits and schedules
attached hereto and thereto, contain the entire understanding and agreement
among the Parties with respect to the subject matter hereof and supersede all
prior oral and written understandings and agreements relating thereto. In the
event of a conflict or inconsistency between this Agreement and the Quality
Agreement, this Agreement shall control and prevail unless such conflict or
inconsistency pertains to quality issues with respect to the Product; in such
event, the Quality Agreement shall control and prevail.
14.17 Descriptive Headings
The headings contained in this Agreement, in the table of contents to this
Agreement and in any exhibits or schedules to this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
14.18 Counterparts
This Agreement is executed in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.
[signature page follows]
In witness whereof, each of the Parties has caused its duly authorized
representative to execute this Agreement as of the Effective Date.
Date:
For Seattle Genetics, Inc.


/s/ Clay Siegall
……….……….……….……….………
Name: Clay Siegall
Title: President and CEO










[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

Page 41 of 50
Date:


For Corden Pharma Plankstadt








//s/ Benis Cehic
……….……….……….……….………. 
Name: Benis Cehic
Title: Managing Director
              
/s/ Christina Simons
……….……….……….……….……….
Name: Christina Simons
Title: Head of Business Dev@Communication


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

Page 42 of 50
List of Schedules


Schedule 1 Initial Rolling Forecast
Schedule 2 Compensation for Manufacturing Services


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

Page 43 of 50
SCHEDULE 1
INITIAL ROLLING FORECAST


[ * ]


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

Page 44 of 50
SCHEDULE 2
COMPENSATION FOR MANUFACTURING SERVICES


[ * ]








[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.